DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 10/17/2019. Claims 1-20 are pending and have been examined. Claims 1, 12 and 17 are independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
“computer readable storage medium” in claims 1-16 are interpreted as “non-transitory computer readable storage medium” in view of [0042], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites  A computer program product for determining actions to take for an event thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
determining actions sets, wherein each action set indicates at least one action to perform for the event, and wherein each of the action sets indicates a different at least one action to take for the event;
and 
presenting at least one action set to the user for consideration of actions in the action set to perform for the event based on the ranks of the action sets
setting an adjusted rank for at least one of the determined action sets, which are mental processes capable of being performed in the human mind (for example, these are observation).
for each action set of the determined action sets, calculating a rank of the action set as a function of the action value for each action in the action set and an event weight of the action with respect to the event which is mathematical process to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
A computer program product….the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations which is generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)).
maintaining information on actions for a user to take with respect to a plurality of events, wherein each action indicates an action value of the action to the user and event weights of the action with respect to a plurality of the events, which is insignificant extra-solution activity of storing data (MPEP 2106.05(g))
receiving user feedback with respect to at least one of the determined action sets, which is insignificant extra-solution activity of transmitting data (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Storing and retrieving information in memory”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claims 2 and 11:
Claims 2 and 11, dependent on claim 1, recites the additional mental process steps of abstract ideas (“wherein the presenting the at least one action set to the user comprises presenting action sets having highest rankings of the determined action sets”; “presenting to the user at least one of the determined action sets not yet presented to the user to consider for acceptance”; “determining actions that can occur with respect to the determined routes, wherein the actions in the determined action sets comprise actions that can occur with respect to the determined routes”; “determine routes between a location of the user and a location at which the event will occur”). Claim 2 further recites the additional elements (“receiving a user request to review additional of the determined action sets”; “calling a map function”), which is insignificant extra-solution activity of transferring data on a network, which cannot integrate the abstract idea into a practical application (MPEP 2106.05(g)) nor provide a significantly more because transferring data on a network is identified as well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)).

Claims 3, 6, 8, 9:
Claims 3, 6,8, 9 dependent on claim 1, recites the additional mental process steps of abstract ideas (“in response to the user not accepting a presented action set, setting an adjusted rank by decreasing the calculated rank for the not accepted presented action set with respect to the event”; “processing user profile information, including patterns of actions performed by the user, information generated by the user with respect to actions, and information on actions the user performed to determine action values independent of events”; “processing the user profile information to determine whether the actions were performed in proximity to user scheduled and attended events”; “generating event weights for the actions with respect to the events based on a number of occurrences of the actions in proximity to the events”; “wherein the determining the action sets comprise determining actions for the event having event weights with respect to the event that exceed a threshold weight”; “wherein the rank of an action set is determined as a function of an action value for each action in the action set and an event weight of each action in the action set with respect to the event”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claims 7:
Claim 7 dependent on claim 6, recites the additional mental process steps of abstract ideas (“wherein the processing the user profile information to determine action values independent of the events further comprises: determining action values based on a number of instances the action is indicated as performed by processing at least one of user communications, postings in social media, email, and activities tracked by a smartphone and mapping program within a geographical area”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claim 10:
Claims 10, dependent on claim 9, recites the additional mathematical concept (“wherein the function comprises summing for each action in the action set a product of the action value and the event weight of the action with respect to the event”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claim 12, 14-16:
Claims 12 and 14-16 recites, A system comprising a processor; and a computer readable storage medium having computer readable program code embodied therein that when executed by the processor perform by a computer program product Claims 1, 6, 9 and 11 thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claims 12 and 14-16 are rejected for reason set forth in the rejection of claims 1, 6, 9 and 11 respectively.

Claim 17 and 19-20:
Claims 17 and 19-20 recites, A method implemented in a computer system perform by a computer program product Claims 1, 6 and 11 thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claims 17 and 19-20 are rejected for reason set forth in the rejection of claims 1, 6 and 11 respectively.




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-5, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (“ATIPS: Automatic Travel Itinerary Planning System for Domestic Areas”).

Claim 1. 
Chang teaches A computer program product for determining actions to take for an event, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising (4. Experiments and Discussions & Page 7, 2nd column “The ATIPS system is designed to be a web service, so it can be used on different platforms. It can also be easily transferred into mobile apps directly or using the ATIPS API. Our system performs SQL queries to the mysql server to generate results for users”):
maintaining information on actions for a user to take with respect to a plurality of events (3.2 Data Storage & Page 3, 2nd column “We use a MySQL database management server to store the information on tourist destinations, user data, preferences, recommendations, and popularity, as shown in Figure 2” teaches storing information on each of action score (action) with respect to tourist destinations, user data, preferences, recommendations, and popularity (event)), 
wherein each action indicates an action value of the action to the user and event weights of the action with respect to a plurality of the events (3.3.5. Time & Page 6, 2nd column “The overall score for a tourist spot can be calculated using (7). Each factor is multiplied by a weight value, which represents the proportion of this factor in the score of the tourist spot……. The final resulting total score is the score of the tourist spot for the current user” teach each scores indicated spot and the current user);
determining actions sets, wherein each action set indicates at least one action to perform for the event and wherein each of the action sets indicates a different at least one action to take for the event;
for each action set of the determined action sets (3.3.5. Time & Page 7, 1st column “After the scores of the five factors are calculated, the scores for all tourist spots are determined, and the travel itinerary is arranged for the user according to these scores” teaches determining each of scores (actions) wherein each scores set indicates one scores to perform the all tourist spots (event)), 
calculating a rank of the action set as a function of the action value for each action in the action set and an event weight of the action with respect to the event (3.3.5. Time & Page 7, 1st column “After the scores of the five factors are calculated, the scores for all tourist spots are determined, and the travel itinerary is arranged for the user according to these scores. As mentioned earlier, the user can remove a tourist spot from the system-generated itinerary if it is not satisfactory, and the system will proportionally adjust the scores for that user’s preferences based on this feedback” teaches calculating arrange (rank) of the score);
presenting at least one action set to the user for consideration of actions in the action set to perform for the event based on the ranks of the action sets; and in response to receiving user feedback with respect to at least one of the determined action sets, setting an adjusted rank for at least one of the determined action sets (3.3.5. Time & Page 7, 1st column “After the scores of the five factors are calculated, the scores for all tourist spots are determined, and the travel itinerary is arranged for the user according to these scores. As mentioned earlier, the user can remove a tourist spot from the system-generated itinerary if it is not satisfactory, and the system will proportionally adjust the scores for that user’s preferences based on this feedback” teaches each score calculated and consider the scores, tourist visiting spot (event) based on the score (action) and the determined score will be adjusted according to user feedback).

Claim 3. 
Chang teaches The computer program product of claim 1, 
Chang further teaches wherein the operations further comprise: in response to the user not accepting a presented action set (3.3.5. Time & Page 7, 1st column “the user can remove a tourist spot from the system-generated itinerary if it is not satisfactory” teaches user not accepting tourist spot), 
setting an adjusted rank by decreasing the calculated rank for the not accepted presented action set with respect to the event (3.3.5. Time & Page 7, 1st column “After the scores of the five factors are calculated, the scores for all tourist spots are determined, and the travel itinerary is arranged for the user according to these scores. As mentioned earlier, the user can remove a tourist spot from the system-generated itinerary if it is not satisfactory, and the system will proportionally adjust the scores for that user’s preferences based on this feedback” teaches adjusting the score (action) according to the selection).

Claim 4. 
Chang teaches The computer program product of claim 1, 
Chang further teaches wherein the operations further comprise: retraining a machine learning module to produce adjusted ranks for the action sets for the event based on input action event weights and action values for the actions in the action sets (4.1. Travel Scheduling & Page 9, 2nd column “if a user uses the travel planning system frequently, the system will learn the travel preferences of that user as he or she deletes destinations in the travel plan. Furthermore, the system can design a customized route matching the preferences for each user” and 4.1. Travel Scheduling & Page 7, 2nd column “automatically plans a travel itinerary and learns preferences automatically during the interactive adjustment of this itinerary” teaches learning the module to produce the adjusted score for the tourist spot (event) and adjusted the score); 
and outputting, by the retrained machine learning module, adjusted action event weights and action values for the actions in the action sets generated for the event (4.1. Travel Scheduling & Page 7, 2nd column “automatically plans a travel itinerary and learns preferences automatically during the interactive adjustment of this itinerary”).

Claim 5. 
The computer program product of claim 4, wherein the operations further comprise:
determining the adjusted ranks for action sets based on an aggregate of calculated ranks for the action sets generated for the event at multiple times (3.3.5. Time & Page 7, 1st column “the user can remove a tourist spot from the system-generated itinerary if it is not satisfactory, and the system will proportionally adjust the scores for that user’s preferences based on this feedback” ).

Claim 8. 
Chang teaches The computer program product of claim 1, 
Chang further teaches wherein the determining the action sets comprise determining actions for the event having event weights with respect to the event that exceed a threshold weight (Page 7, Algorithm 2 “IF maxScore < score THEN (5) maxScore = Score;” teaches the determining score (action) for the tourist spot with respect to exceed maxscore (threshold)).

Claim 9. 
Chang teaches The computer program product of claim 1, 
Chang further teaches wherein the rank of an action set is determined as a function of an action value for each action in the action set and an event weight of each action in the action set with respect to the event (3.3.5. Time & Page 6, 2nd column “The overall score for a tourist spot can be calculated using (7). Each factor is multiplied by a weight value, which represents the proportion of this factor in the score of the tourist spot” teaches sum of score (action set) determined as function wherein function weight value and score of tourist spot multiply).

Claim 10. 
Chang teaches The computer program product of claim 9, 
Chang further teaches wherein the function comprises summing for each action in the action set a product of the action value and the event weight of the action with respect to the event (4.3. Experimentation & Page 10, 2nd column “all possible combinations of 𝑎, 𝑏, 𝑐, and 𝑑 were calculated and introduced into the equation to calculate the scores of all tourist spots in the arranged trip, and these calculated scores were summed” teaches sum of score (action) respect to each travel spot).

Claim 11. 
Chang teaches The computer program product of claim 1, 
Chang further teaches wherein the determining the action sets comprises: calling a map function to determine routes between a location of the user and a location at which the event will occur (4.1. Travel Scheduling & Page 9, 1st column “the system can also accurately select accommodations by location based on user’s starting time…..The final travel itinerary plan is presented to the user as shown in Figure 6, with the complete location information for all selected tourist spots, the tour roadmap, and the trip directions” teaches determining score (action) comprising calling map wherein provide routes between of the tourist spots (event)); 
and determining actions that can occur with respect to the determined routes, wherein the actions in the determined action sets comprise actions that can occur with respect to the determined routes (3.3.4. Distance & Page 6, 1st column “If the difference between the two distances is negative, it can be assumed that this location may not be on the route to the destination, and the score is adjusted accordingly” teaches determining score (action) that occur with respect to route).

Claim 12-13 and 15-16:
Claims 12-13 and 15-16 recites, A system comprising a processor; and a computer readable storage medium having computer readable program code embodied therein that when executed by the processor perform by a computer program product of Claims 1, 4, 9 and 11 As Chang use their process on computer (4. Experiments and Discussions & Page 7, 2nd column) in which a computer readable storage medium having computer readable program code in inherent, Claims 12-13 and 15-16 are rejected for reason set forth in the rejection of claims 1, 4, 9 and 11 respectively.

Claim 17-18 and 20:
Claims 17-18 and 20 recites, A method implemented in a computer system perform by a computer program product Claims 1, 4 and 11 As Chang use their process on computer (4. Experiments and Discussions & Page 7, 2nd column) in which method inherent. Therefore, Claims 17-18 and 20 are rejected for reason set forth in the rejection of claims 1, 4 and 11 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Roy (“Interactive Itinerary Planning”). 

Claim 2. 
Chang teaches The computer program product of claim 1, 
Chang further teaches wherein the presenting the at least one action set to the user comprises presenting action sets having…..of the determined action sets, wherein the operations further comprise (4.3. Experimentation & Page 10, 2nd column “For each participant, the set of parameters with the highest overall score for all tourist spots was selected as that participant’s parameter set” teaches wherein the presented highest score (action) to the user):
receiving a user request to review additional of the determined action sets (3.3.5. Time & Page 7, 1st column “As mentioned earlier, the user can remove a tourist spot from the system-generated itinerary if it is not satisfactory, and the system will proportionally adjust the scores for that user’s preferences based on this feedback” receiving a user request to review for the scores (action)).

While Chang teaches choosing best itinerary, Chang does not teach that having highest rankings itinerary and presenting to the user at least one of the determined action sets not yet presented to the user to consider for acceptance
However, Roy teaches the at least one action set to the user comprises presenting action sets having highest rankings of the determined action sets  … and presenting to the user at least one of the determined action sets not yet presented to the user to consider for acceptance (A. System Overview & Page 17, 2nd column “Based on the feedbacks, the valid itineraries are re-ranked according to the scoring semantics and the top itineraries are suggested to the user” teaches having highest rank itineraries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang by using having highest Itinerary, as does Roy, and presenting new Itinerary. The motivation to do so is that “user is satisfied with the top itineraries” which suggested by the system similar to that of Chang (Roy, A. System Overview & Page 17, 2nd column).

Claim 6. 
Chang teaches The computer program product of claim 1, wherein the operations further comprise:
Chang further teaches processing user profile information, including patterns of actions performed by the user, information generated by the user with respect to actions, and information on actions the user performed to determine action values independent of events (3. Design and Implementation of ATIPS  & Page 2, Column 2 “The first is the database layer, which stores the data for tourist spots and users; the second layer is the spot recommendation system, which receives the requests and processes the data from the database layer; and the last layer is the user interface layer, which interacts with users and collects feedback for the database layer….. When the user wants to use the system to plan a trip, the addresses for the departure point of the trip and the destination need to be entered first; using the departure address, the system will search for nearby tourist spots and calculate the score of each spot” teaches user information process and score (action) performed by the tourist sport (event) and user);
processing the user profile information to determine whether the actions were performed (4.1. Travel Scheduling & Page 9, Column 1-2 “after registration, newly registered users must provide scores for the four travel categories of intellectual interest, recreation, history, and culture and natural ecology to indicate their preferences. Subsequently, after each travel scheduling session, the system will be able to determine whether the user is satisfied by using the feedback information, which includes the deletion of tourist spots by the user” teaches determine score (action) and the user provide feedback); 
and generating event weights for the actions with respect to the events based on a number of occurrences of the actions in proximity to the events (3.3.5. Time & Page 6, 2nd column “The overall score for a tourist spot can be calculated using (7). Each factor is multiplied by a weight value, which represents the proportion of this factor in the score of the tourist spot” and Table 1 teaches tourist spot (event) weight value of the score (action) based on the occurrences of the score (action) in the tourist spot (event)).

While Chang teaches action were performed, Chang does not teach action were performed based on proximity to user scheduled and attended events.
However, Roy teaches processing the user profile information to determine whether the actions were performed in proximity to user scheduled and attended events (B. Probability Model & Page 18, 1st column “personalization (e.g., the specific feedback obtained from the user on previous batches of POIs may reveal that this particular user prefers art related places)” teaches user )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang by action were performed, as does Roy, as action were performed based on user scheduled and attended events. The motivation to do so is that user previous feedback computes “the highest expected score” for the itinerary similar to that of Chang (Roy, A. A Generic Optimal POI Batch Selection Algorithm & Pg. 19, 2st column, 3th paragraph).

Claim 7. 
Chang in view of Roy teaches The computer program product of claim 6, wherein the processing the user profile information to determine action values independent of the events further comprises
Chang further teaches determining action values based on a number of instances the action is indicated as performed by processing at least one of user communications, postings in social media, email, and activities tracked by a smartphone and mapping program within a geographical area (3.3.1. Characteristics of the Tourist Spots and User Preferences & Page 5, 1nd column “Defining 𝑆𝑝𝑖 as the score of tourist spot 𝑖, 𝑆𝑖 as the vector associated with the tourist spot 𝑖, and 𝑃𝑢 as the vector of the user preferences, the score is calculated using (1)” and 3.3.2. Popularity & Page 5, 2nd column “The value of 𝑆ℎ𝑖 could easily be replaced by a recommendation score from social networks or a count of visits to tourist spot 𝑖 to generate more accurate estimations” teaches determining the score (action) based on processing social network feedback or user communication).

Claim 14:
Claim 14 recites, A system comprising a processor; and a computer readable storage medium having computer readable program code embodied therein that when executed by the processor perform by a computer program product of Claim 6 As Chang use their process on computer (4. Experiments and Discussions & Page 7, 2nd column) in which a computer readable storage medium having computer readable program code in inherent, Claim 14 is rejected for reason set forth in the rejection of claim 6 respectively.

Claim 19:
Claim 19 recites, A method implemented in a computer system perform by a computer program product Claim 6 As Chang use their process on computer (4. Experiments and Discussions & Page 7, 2nd column) in which method inherent. Therefore, Claim 19 is rejected for reason set forth in the rejection of claim 6 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     

/BRIAN M SMITH/Primary Examiner, Art Unit 2122